11 N.Y.3d 754 (2008)
In the Matter of MARY ELLIS, Respondent,
v.
KEVIN P. MAHON et al., Appellants.
Court of Appeals of the State of New York.
Decided September 9, 2008.
*755 Charlene M. Indelicato, County Attorney, White Plains (Thomas G. Gardiner of counsel), for appellants.
Lovett & Gould, LLP White Plains (Jane Bilus Gould of counsel), for respondent.
Chief Judge KAYE and Judges CIPARICK, GRAFFEO, READ, SMITH, PIGOTT and JONES concur in memorandum.

OPINION OF THE COURT
MEMORANDUM.
The order of the Appellate Division, insofar as appealed from, should be reversed, with costs, and the petition dismissed in its entirety.
Petitioner, employed as an eligibility examiner tasked with processing food stamp applications, consistently processed such applications in particularly late fashion, even after multiple warnings concerning her poor performance. Accordingly, we cannot conclude that the penalty of termination shocks the judicial conscience (see Matter of Pell v Board of Educ. of Union Free School Dist. No. 1 of Towns of Scarsdale & Mamaroneck, Westchester County, 34 NY2d 222, 233-234 [1974]). We reiterate that the Appellate Division has no discretionary authority or interest of justice jurisdiction in this CPLR article 78 proceeding to review the penalty imposed by respondent Commissioner of the Westchester County Department of Social Services (see Matter of Torrance v Stout, 9 NY3d 1022, 1023 [2008]; Matter of Rutkunas v Stout, 8 NY3d 897, 899 [2007]).
*756 On review of submissions pursuant to section 500.11 of, the Rules of the Court of Appeals (22 NYCRR 500.11), order, insofar as appealed from, reversed, etc.